Citation Nr: 0738342	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected instability of the ulnar collateral 
ligament of the left first metacarpal phalangeal joint (MPJ) 
prior to August 25, 2004.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected instability of the ulnar collateral 
ligament of the left first MPJ from August 25, 2004.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO in Cleveland, Ohio.  The RO, in pertinent part, awarded 
service connection for gross instability of the ulnar 
collateral ligament of the left first MPJ.  

The claim was previously before Board in May 2004 and 
remanded for further development and adjudication.  The 
matter has been returned to the Board and is now ready for 
appellate disposition.  

The claim for an initial compensable evaluation for the 
service-connected hemorrhoids was granted in the May 2004 
Board decision.  As such, the claim is no longer in appellate 
status.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  Since service, the service-connected instability of the 
ulnar collateral ligament of the left first MPJ has been 
shown to be productive of a functional loss manifested by 
flexion ranging from 35 to 40 degrees and a loss of 10 
degrees of extension, degenerative changes and complaints of 
pain, lack of strength and an inability to pick up objects 
and to result in a disability picture that more nearly 
approximates that of favorable ankylosis of that digit.  .  

3.  Since service, the service-connected in stability of the 
ulnar collateral ligament of the left first MPJ has not been 
shown to be productive of unfavorable ankylosis or a 
functional loss manifested by a gap of more than two inches 
between the thumb pad and the fingers when attempting to 
oppose the fingers.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 
evaluation for the service-connected instability of the ulnar 
collateral ligament of the left first MPJ have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2000); 38 C.F.R. §§ 3.102, 4.7, 4.71a 
including Diagnostic Codes 5003, 5228 (2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected instability 
of the ulnar collateral ligament of the left first MPJ have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Codes 
5003, 5228 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

These requirements apply to all five elements of a service 
connection claim: the veteran's status, the existence of a 
disability, a connection between the veteran's service and 
the disability, the degree of disability, and the effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating has been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

As noted in the Introduction, the matter was previously 
before the Board in May 2004.  Pursuant to Board remand, a 
letter was issued in July 2004, in which the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claim.  

The case was readjudicated in an October 2005 Supplemental 
Statement of the Case (SSOC) and rating decision, wherein a 
10 percent evaluation was awarded effective August 25, 2004.  
Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA examination reports.  

As discussed, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board has awarded an initial 10 percent 
evaluation and concludes below that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess thereof, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any 
defect in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  

Thus, any such deficiency is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: a statement of his contentions, 
service medical records and the reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  

The veteran asserts that he is experiencing an inability to 
open objects, as well as lack of strength, pain, and weakness 
in the left thumb.  

Historically, service connection for instability of the ulnar 
collateral ligament of the left first MPJ was awarded in a 
January 2002 rating decision.  The RO assigned a 
noncompensable evaluation effective on December 1, 2000, the 
day following separation from active military service.  

The veteran appealed the original assignment of the 
noncompensable evaluation following the award of service 
connection.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

In October 2005, the RO awarded a 10 percent evaluation 
effective on August 25, 2004, the date of the VA examination.  
The veteran has not withdrawn his claim and in fact maintains 
that an even higher rating is warranted.  

As such, his claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded).  

During the course of this appeal, the rating criteria for 
evaluating ankylosis and limitation of motion of digits of 
the hands were amended, effective from August 26, 2002.  See 
67 Fed. Reg. 144, 48784-48787 (July 26, 2002).  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  

If the application of the revised regulation results in a 
higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  
Prior to the effective date of the change in the regulation, 
the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to August 26, 2002, the service-connected instability 
of the ulnar collateral ligament of the left first MPJ was 
originally rated noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  Under this section, a 10 percent 
evaluation is assigned for favorable ankylosis of the thumb.  
38 C.F.R. § 4.71a.  A 20 percent evaluation is assigned for 
unfavorable ankylosis of the thumb.  Id.   

In every instance, where the schedule does not provide a no 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensation evaluation are not met.  38 C.F.R. § 4.31.  

Under the schedular criteria which became effective on August 
26, 2002, the rating criteria for Diagnostic Code 5224 were 
not changed; however, it does now provide for an additional 
evaluation for resulting limitation of motion of the other 
digits or interference with overall function of the hand.  

Further, Diagnostic Code 5228 was added, which allows for 
limitation of motion of the thumb.  A 10 percent rating is 
assigned for limitation of motion of the thumb with a gap of 
one to two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a (2007).  

A 20 percent is assigned for limitation of motion of the 
thumb with a gap of more than two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  Id.  

Under Diagnostic Code 5003, a 10 percent evaluation is 
assigned for degenerative arthritis established by x-ray 
findings when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes.  Id.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent evaluation is 
assigned for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that an initial 10 percent evaluation and no 
higher is warranted under both the regulations in effect 
prior to August 26, 2002, and thereafter.  38 C.F.R. § 4.7.  

In this regard, the service medical records show that the 
veteran underwent a soft tissue arthroplasty with 
reconstruction of the ulnar collateral ligament of the left 
first MPJ in March 1987.  

In March 1999, during service, the veteran complained of 
having lost his grip in the left thumb with paresthesias and 
some swelling.  His range of motion was full with no thenar 
atrophy.  The provider noted some arthritic changes of the 
left thumb with no evidence of nerve injury or active 
inflammation.  No x-ray studies were taken.  

Upon VA examination in March 2001, there was no sensory 
deficit of his thumb.  The flexor and extensor strength of 
the thumb was 5/5.  On stress examination, there was gross 
instability of the MPJ on valgus stress.  There was none on 
varus stress.  

There was tenderness on palpation of the ulnar aspect of the 
first MPJ.  Abduction was possible to 35 degrees.  Adduction 
was normal.  He was able to thumb-finger oppose all of his 
hand.  Hand grip was 5/5, bilaterally.  He was able to flex 
the MPJ to 35 degrees, but lacked full extension by 10 
degrees.  Repetitive testing was not performed.  

Upon VA examination in August 2004, the veteran complained of 
having weakness and an inability to lift heavy objects.  He 
denied flare-ups.  He also complained of occasional episodes 
of numbness about the joints of the thumb.  There was pain on 
palpation of the volar aspect of the MPJ.  

There was continued marked instability of the ulnar aspect of 
the joint on valgus stress.  His flexion of the joint was 40 
degrees of a normal 60 degrees.  Extension was to -10 degrees 
of a normal 0 degrees.  The veteran complained of pain at the 
end of extension.  

The veteran was able to thumb oppose all of the fingers, but 
had some degree of difficulty in the thumb opposing the 
little finger.  Hand grip was 4/5.  The X-ray stuides showed 
some degenerative changes at the metacarpal joint.  

Prior to August 26, 2002, the Board finds that the medical 
evidence is in approximate balance and will grant an initial 
10 percent rating.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  

In the instant case, from the original grant of service 
connection, the service-connected disability ulnar collateral 
ligament of the left first MPJ has been productive of 
instability.  In March 2001, flexion was to 35 degrees, with 
some improvement to 40 degrees in August 2004.  However, 
there has been a continued loss of 10 degrees of extension, 
as well as complaints of pain, lack of strength, and an 
inability to pick up objects.  

While the service medical records dated in March 1999 
indicate the veteran had arthritic changes of the thumb, this 
was not confirmed by x-ray evidence.  Moreover, the x-ray 
studies taken upon VA examination in March 2001 were 
negative.  Degenerative changes were not present until August 
2004.  

Since August 26, 2002, the service-connected instability of 
the ulnar collateral ligament of the left first MPJ has not 
been shown to be productive of unfavorable ankylosis or 
functional loss manifested by a gap of more than two inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  

The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss on repetitive use not contemplated 
by the currently assigned rating for the service-connected 
disability.  

Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) do 
not provide a basis for an increased evaluation.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
those noted above.  See Fenderson, 12 Vet. App. at 126.  


Extraschedular Evaluation

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be so unusual or exceptional as to warrant referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the service-connected 
instability ulnar collateral ligament of the left first MPJ 
has not demonstrated the need for frequent hospitalization or 
a marked interference with employment so as to obviate 
application of the rating criteria.  

The assigned 10 percent rating adequately compensates the 
veteran for the nature and extent of severity of his ulnar 
collateral ligament of the left first MPJ.  Thus, having 
reviewed the record with the provisions of section 
3.321(b)(1) in mind, the Board finds no further action is 
required on this basis.  



ORDER

An increased initial 10 percent evaluation for the service-
connected instability of the ulnar collateral ligament of the 
left first MPJ is granted prior to August 25, 2004, subject 
to the regulations governing payment of VA monetary awards.  

An increased initial rating in excess of 10 percent for the 
service-connected instability of the ulnar collateral 
ligament of the left first MPJ is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


